 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF CALIFORNIA
 8                                  AT SACRAMENTO
 9
10 ALEXIA HERRERA, individually and on            No. 2:16-CV-01802-SB
11 behalf of all others similarly situated,
12        Plaintiff,                              ORDER CONTINUING STATUS
13        v.                                      CONFERENCE
14 ZUMIEZ, INC., and DOES 1 through 10,
15 inclusive,
16        Defendants.
17
18        Before the Court is the parties’ Joint Stipulation and Request for
19 Continuance of July 22, 2021 Status Conference, ECF No. 57. The stipulation was
20 considered without oral argument. Plaintiff is represented by Cody Kennedy and
21 Stanley Saltzman. Defendant is represented by Nathan Austin and Evan Beecher.
22        The parties state that they reached an agreement through mediation and are
23 currently in the process of drafting a long-form settlement agreement. The parties
24 also state that, once the final settlement agreement has been executed, they will
25 present the Court with a proposed briefing schedule for Plaintiff’s Motions for
26 Preliminary/Final Approval of Class Action Settlement and related Motion for
27 Approval of Attorney Fees, Costs, and Incentive Awards. However, in the
28 meantime, the parties request that the Court continue the status conference

     ORDER CONTINUING STATUS CONFERENCE # 1
 1 scheduled for July 22, 2021 to give them more time to complete the settlement
 2 agreement. The Court finds good cause to accept the stipulation.
 3        Accordingly, IT IS HEREBY ORDERED:
 4        1.    The parties’ Joint Stipulation and Request for Continuance of July 22,
 5 2021 Status Conference, ECF No. 57, is accepted and entered into the record.
 6        2.    The Court continues the status conference currently set for July 22,
 7 2021 to Thursday, August 26, 2021 at 9:30 a.m. by telephone. The parties shall
 8 call the Court’s toll-free conference line at (888) 636-3807 and enter access code
 9 8839796. The parties shall follow the automated instructions to ensure that they are
10 added to the conference in a timely manner.
11        3.    On or before August 23, 2021, the parties shall submit a joint status
12 certificate, proposing a new briefing schedule for approval of class action
13 settlement and attorneys’ fees.
14        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
15 and forward copies to counsel.
16        DATED this 14th day of July 2021.
17
18
                           ___________________________________
19                                   Stanley A. Bastian
20                               United States District Judge

21
22
23
24
25
26
27
28

     ORDER CONTINUING STATUS CONFERENCE # 2
